Citation Nr: 1418395	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-38 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to November 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO decision, which denied entitlement to TDIU.  

In a June 2012 rating decision, the RO granted increased ratings for the Veteran's disabilities, which resulted in a 100 percent disability rating, effective November 30, 2011.  As a TDIU is not available when the Veteran has a total schedular disability rating, the time period on appeal is prior to November 30, 2011. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript is included in the Veteran's Virtual VA claims file. 

The Veteran's Virtual VA file was reviewed in connection with this decision.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran meets the schedular criteria for a TDIU.

2.  The evidence of record weighs against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter in June 2006 fully satisfied the duty to notify provisions with respect to the TDIU claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  In this case, the Veteran was afforded two 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Prior to January 11, 2008, the Veteran was in receipt of service connection for anxiety disorder (30 percent disabling), peripheral neuropathy of the right lower extremity (20 percent disabling) and peripheral neuropathy of the left lower extremity (20 percent disabling), diabetes (10 percent disabling), tinnitus (10 percent disabling), and hearing loss (noncompensable) for a combined disability rating of 70 percent.  

From January 11, 2008 to November 30, 2011, the Veteran was in receipt of service connection for anxiety disorder (30 percent disabling), peripheral neuropathy of the right lower extremity (20 percent disabling) and peripheral neuropathy of the left lower extremity (20 percent disabling), diabetes (10 percent disabling), tinnitus (10 percent disabling), hearing loss (noncompensable), peripheral neuropathy of the right upper extremity (10 percent disabling) and peripheral neuropathy of the left upper extremity (10 percent disabling) for a combined disability rating of 80 percent.  

Notably, as the Veteran's service-connected diabetes and neuropathy of the upper and lower extremities have a common etiology, he therefore meets the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a)(2).  The question thus becomes whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to November 30, 2011.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the preponderance of competent evidence of record is against a finding that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.
Factual Background

The Veteran asserts that he is unemployable because of his service-connected disorders to include PTSD and neuropathy.  

A VA examination dated in April 2001 indicates the Veteran was found to be unemployable due to non-service connected obesity, gynecomastia, hypertension, chronic obstructive pulmonary disease (COPD), tinea pedis, and degenerative joint disease of multiple joints.  

During a February 2001 VA mental health assessment, the Veteran reported he was unemployed due to physical disability.  After an evaluation, the diagnosis was rule out posttraumatic stress disorder (PTSD) with an assigned Global Assessment of Functioning (GAF) score of 65. 

In a March 2001 VA mental health clinic note, the Veteran reported he has been unemployed since 1999.  At that time, he was self-employed in a lawn care business.  Apparently, he was told by a doctor that he "can't get out in the sun... can't take the heat."  He reported he held at least 25 jobs since leaving the military.  When asked why he would leave a job he state "I don't know...  I just take off".  He also stated that he would like to work, but that he cannot work in the direct sun or the heat.  The examiner noted that the Veteran has problems with finances, living situation, interpersonal skills, isolation, anger dyscontrol and impulsiveness.  An Axis I diagnosis was not made, but Axis II included obsessive-compulsive and narcissistic traits.  

In an additional March 2001 VA mental health assessment, the Veteran reported his usual reason for leaving job is "something would always come up.  I would just leave.  I knew if I stayed what would happen - we'd end up fighting."

During an October 2003 fee-based diabetes examination, the Veteran complained tingling and numbness, constant pain, anesthesia, and weakness of the affected parts.  He reported that the pain and lack of sensation make strumming an instrument or working with fishing line difficult.  The symptoms occur intermittently.  Upon examination, peripheral nerve examination was within normal limits.

During an October 2003 fee-based hearing examination, the examiner noted functional loss including difficulty understanding normal conversational speech without the use of visual cues.    

A December 2004 fee-based examiner noted that the Veteran's psychiatric symptoms cause distress and impairment in social, occupational, and other areas of functioning.  The examiner noted he has difficulty establishing and maintaining effective work and social relationships because of physical pain.  

During a March 2005 VA mental health assessment, the Veteran reported he had a low mood, prefers to isolate from other, poor concentration, forgetfulness, and decreased sleep.  He also reported he walks and plays guitar with a gospel group to keep busy.  Upon examination, the diagnosis was depressive disorder and mild cognitive impairment with a GAF score of 55.  

During a May 2005 VA mental health assessment, the Veteran reported generalized anxiety symptoms, inability to relax, poor concentration, distractibility, low moods, poor self-esteem, worthlessness, and anhedonia.  He also reported he walks and plays guitar with a gospel group to keep busy.  Upon examination, the diagnosis was anxiety disorder, major depression, and tobacco and marijuana use with an assigned GAF score of 65.  

In an April 2006 VA progress note, the Veteran denied neurological symptoms.  On examination, extremities were noted as normal, and the examiner noted diabetes was diet controlled.  The examiner also noted neuropathy from peripheral vascular disease and diabetes caused pain and burning limiting activity.  

In May 2006, the Veteran filed a formal claim for TDIU based on mental and foot disabilities. 

In an October 2006 letter, the Veteran reported he was last employed in 1984 or 1985, and from that time until 1998 he worked cutting yards and odd jobs.  He reported he had to stop working because of his feet and mental attitude, as well as left knee disability.  After trying to get another job, he could not pass an employment physical and in 2002 he received disability from Social Security.  He claimed that due to his mental disorder and diabetes, he was unable to get a job because he could not get along with people and moved from place to place.  He reported he had many jobs for short periods of time.  

An August 2007 VA progress note included complained of sweats and chills periodically for four months without associated cough and thought to be related to out of control diabetes.  

A May 2008 VA progress note indicated the Veteran's diabetes was well-controlled.  Upon physical examination, upper and lower extremities were noted as normal.  

During a June 2008 fee-based examination, the Veteran was evaluated for diabetes, diabetic vascular disabilities, and neuropathy.  The examiner noted that the Veteran does not experience any functional impairment from this condition.  Upon physical examination, the examiner noted motor function with normal limits in the upper and lower extremities with decreased sensation demonstrated through light touch testing.  Though the examiner also listed a number of effects the Veteran's disorder may have, the examiner did not indicate which, if any, functional deficits the Veteran exhibited. 

During a June 2008 fee-based eye examination, the Veteran reported he does not experience any functional impairment from this condition.  

During a May 2013 Travel Board hearing, the Veteran testified that he believes his service-connected disabilities have kept him from working since 1998.  He reported that his peripheral vascular disease made it difficult to walk or ambulate and his depression and anxiety have made it difficult to connect to people in an employment situation.  
Analysis

After considering all of the evidence, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment prior to November 30, 2011.  

None of the medical evidence of record shows that the Veteran is unemployable during this time period.  Rather, the April 2001 VA examiner found the Veteran was unemployable due to non-service connected obesity, gynecomastia, hypertension, chronic obstructive pulmonary disease (COPD), tinea pedis, and degenerative joint disease of multiple joints.  Subsequent VA examinations for service-connected diabetes, vascular, neuropathy, and eye disabilities, found no functional impairment due to these disabilities.  

The Board has considered the Veteran's assertion that he is unemployable due to his PTSD and foot disorder.  Initially, the Board notes that the medical records indicate the Veteran has occupational impairment due to his service-connected anxiety disability.  However, even those records fail to illustrate the Veteran is unemployable due to his psychiatric disorder.  The Global Assessment of Functioning (GAF) score is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  At no point during this time period has the Veteran's GAF score dropped below 55 indicating total occupational impairment.  For the Veteran's bilateral lower neuropathy (referred to by Veteran as foot disorder), the Board considered the April 2006 VA examiner's note that the Veteran's neuropathy from peripheral vascular disease and diabetes caused pain and burning limiting activity.  Again, though this has illustrated limited activity, there is no indication that the Veteran was unemployable due to these symptoms.  While the evidence may show that his diabetes, diabetic neuropathy, and psychiatric disabilities might limit the Veteran's employment, this is insufficient by itself to show that his service-connected disabilities preclude all forms of substantially gainful employment.

Even taking into account his work experience and education level, the medical evidence of record demonstrates that despite the multiple service-connected disabilities, the Veteran has not been found incapable of employment prior to November 30, 2011.

The Board has considered, and is sympathetic to, the Veteran's assertions that his service-connected disabilities interfered with his ability to obtain employment during this time period.  While the Veteran is competent to attest to how his service-connected disabilities interfere with his ability to be employed, the medical evidence of record fails to indicate that the Veteran is incapable of employment.  Though the Veteran's opinion that he is unemployable is entitled to some probative value, that opinion is far outweighed by the evidence of record, which demonstrates that the severity of the Veteran's disabilities does not preclude him from employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record does not indicate that the Veteran's disabilities preclude him from obtaining or sustaining substantially gainful employment prior to November 30, 2011.  The evidence of record does not show that an award of TDIU should be granted based on the history of the disabilities during this time period.  See 38 C.F.R. §§ 3.340(a)(3).  The weight of competent evidence of record that is against a finding of TDIU based on the Veteran's service-connected disabilities prior to November 30, 2011.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





	(ORDER ON NEXT PAGE)


Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities under the provisions of 38 C.F.R. § 4.16(b) is not warranted.


ORDER

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


